Citation Nr: 0518313	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  99-09 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to August 10, 1998 
for the grant of an evaluation of 50 percent for PTSD.

3.  Entitlement to an initial rating in excess of 10 percent 
for a gastrointestinal disorder with diarrhea, 
gastroesophageal reflux disease, hiatal hernia, dyspepsia, 
and irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to January 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In July 1998, the RO granted service connection for a 
gastrointestinal disorder, evaluated as 10 percent disabling.  
The veteran disagreed with that evaluation.  A rating 
decision in March 1999 increased the rating for the veteran's 
service-connected PTSD from 30 percent to 50 percent 
disabling, effective August 10, 1998.  The veteran appealed 
those determinations, seeking higher rating evaluations and 
an earlier effective date for the increased PTSD evaluation.  

In November 2000, the Board denied the veteran's claims of 
entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) beyond 50 percent, and also denied 
entitlement to an effective date prior to August 10, 1998 for 
the grant of an evaluation of 50 percent for PTSD.  The Board 
found that the initial rating of 10 percent for a 
gastrointestinal disability was proper.  The veteran appealed 
the decision to The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), and in an August 
2001, Order, the Court vacated the November 2000 Board 
decision, and remanded the claims to the Board for 
consideration of the matters raised in the Joint Motion filed 
by the parties.  The reason for the Court remand was the 
enactment of the Veterans Claims Assistance Act of 2000 Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), including the holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001), and the 
duties to assist and notify as required by the newly enacted 
legislation.  It was also stated that the Board failed to 
adequately consider all applicable provisions of law and to 
provide adequate reasons and bases for its findings and 
conclusions on all material issues of fact or law presented 
in the record.  

In June 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's PTSD is manifested by complaints of 
nightmares, flashbacks, and difficulty getting along with 
people.  His most recent GAF is 55.  

3.  In May 1996, the RO granted service connection for PTSD, 
and assigned a 30 percent evaluation, effective from December 
1994.  The veteran was notified of the determination, and he 
did not timely appeal it.  The veteran filed a claim for an 
increased evaluation for his service-connected PTSD on July 
27, 1998.  

4.  An increased evaluation to 50 percent for the veteran's 
service-connected PTSD was granted in March 1999, effective 
from August 10, 1998.  

5.  A VA examination report dated in September 1998, first 
documents an increase in the veteran's PTSD.  

6.  The veteran's gastrointestinal disability is manifested 
by complaints of diarrhea and abdominal cramps.  His 
disability is no more than moderate.  




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD beyond 
50 percent have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2004).  

2.  An effective date of July 27, 1998 for a 50 percent 
evaluation for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 
20.302, 20.1103 (2004).  

3.  The criteria for an initial evaluation beyond 10 percent 
for gastrointestinal disorder with diarrhea, gastroesophageal 
reflux disease, hiatal hernia, dyspepsia, and irritable bowel 
syndrome have not been met at any time during the appeal 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7319, 7323 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in July 2001 and in 
January 2005, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim on this issue.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, one of the issues being considered here stems from an 
initial grant of service connection and the assignment of an 
initial evaluation for the veteran's disability.  

Increased Evaluation for PTSD

The veteran's disability due to PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, in accordance with 
the General Rating Formula for Mental Disorders. Under that 
formula, effective from November 7, 1996, VA's Schedule for 
Rating Disabilities provides, as to evaluation of disability 
due to PTSD, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

PTSD is 70 percent disabling under DC 9411, where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

In Carpenter v. Brown, 8 Vet. App. 240,242 (1995), it was 
noted that the GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
DSM-IV.  ld.

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

The Evidence

In May 1996, the RO granted service connection for PTSD, and 
assigned a 30 percent rating, effective from December 1994.  
This was based on a VA September 1995 examination report 
which showed that the veteran had flashbacks, was short 
tempered and had nightmares.  PTSD was diagnosed.  

In July 1998, the veteran sought an increased evaluation, and 
this appeal ensued.  

The veteran underwent a VA fee-basis psychiatric examination 
in September 1998.  He reported having flashbacks and dreams 
of Vietnam.  He also noted irritability.  On examination, he 
was well oriented to time, place and person.  His affect was 
of moderate anxiety, and moderate depression with a stable 
mood.  He had no impairment in remote or recent memory.  The 
GAF was 55.  The diagnosis was, PTSD, moderate to severe.  In 
March 1999, the RO granted a 50 percent evaluation effective 
from August 10, 1998.  

The veteran was examined by VA in July 1999.  He complained 
of sleep problems, including nightmares and night sweats.  He 
stated that he does not trust people, and that he is afraid 
of noises since this triggers flashbacks.  He stated that he 
has no social activities.  On examination, the veteran 
appeared to be angry or upset with increasing anxiety.  He 
was oriented to name, place, date, and the present situation.  
There was no fragmentation or indication of any delusions or 
hallucinations.  He denied any suicidal or homicidal 
ideations.  It was noted that there was no indication of any 
panic attacks or reaction at the time of the interview.  
Insight and judgment were intact.  He was noted to have a 
constricted affect.  PTSD, mild to moderate, prolonged was 
the diagnosis.  The GAF was 65.  The examiner offered that 
the veteran has continuing recurrent distressing 
recollections of his experiences in Vietnam, resulting in 
distressing dreams and nightmares.  It was stated that 
flashbacks are triggered by situations he is unable to 
control.

The veteran was examined by VA in December 1999.  He reported 
having sleep problems and dreams about Vietnam.  He stated 
that he did not trust people and is afraid of loud noises.  
He reported having mood changes and flashbacks.  On 
examination, it was noted that the veteran was appropriately 
dressed and groomed, with an indication of good hygiene.  His 
affect and mood were described as quite appropriate.  He 
denied suicidal or homicidal ideations as well as 
hallucinations or delusions.  He was noted to be clear, 
coherent and oriented to name, date, place and to the present 
situation.  It was stated that there was no indication of any 
obsessive or ritualistic behavior or any indication of any 
obsessive or ritualistic behavior.  Insight and judgment were 
intact.  The diagnosis was, PTSD, mild to moderate, chronic.  
The GAF was 65.  

The veteran was examined by VA in November 2002 via tele-
medicine conference.  The claims file was reviewed and 
discussed with the veteran.  The veteran reported having 
approximately 30 nightmares a year, which he states have 
become more intense.  He stated that he has flashbacks and 
psychological stress.  He reported remaining detached from 
people and having an increased startle reaction.  He reported 
having anger, and that he does not trust people.  He reported 
having three friends.  On examination, he was confident and 
assertive as well as cooperative.  His mood was frustrated 
and dissatisfied.  His affect was moderately intense.  There 
were no delusions, hallucinations, grandiosity or paranoia.  
He was oriented to time, person, place and situation.  PTSD 
was diagnosed.  His GAF was reported to be 55.  The examiner 
noted that the veteran had moderate social difficulties and 
was not suicidal and does not have severe obsessional 
rituals.  

Discussion

The Board has reviewed the evidence of record, and finds that 
it does not support a finding that a rating beyond 50 percent 
is warranted for PTSD at this time.  In order to assign a 
rating beyond 50 percent, the evidence would have to show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.

Clearly there is no basis for a 70 percent rating in this 
case.  The veteran has consistently denied suicidal ideation, 
and VA examiners have stated that he does not have obsessive 
or ritualistic behavior.  He was clear and coherent on 
examination, and there is no showing of panic attacks, or 
neglect of personal appearance and hygiene.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  As noted above, a score of 51 to 60 
is defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  The Board notes that a GAF 
score reflects merely an examiner's opinion of functioning 
levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See also Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  

The veteran's GAF scores here have been documented as 55 and 
65 which represents some mild to moderate symptoms or 
impairment in social or occupational functioning.  His PTSD 
has been diagnosed as no more than moderate.  The Board 
finds, that when considering the evidence in its totality, 
the veteran's symptoms are supportive of no more than a 50 
percent evaluation.  


Earlier Effective Date

Under the provisions of 38 U.S.C.A. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400 (2004), the effective date of an evaluation 
and award of VA disability compensation benefits based on a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later, except 
as otherwise provided.  38 U.S.C.A. § 5110(a) (West 2002);  
38 C.F.R. § 3.400 (2004).  However, 38 C.F.R. § 3.400(o)(2) 
(2004) provides that the effective date of an increased 
evaluation and award of VA disability compensation benefits 
will be the earliest date as to which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date, 
otherwise the date of receipt of the claim.  See Hanson v. 
Brown, 9 Vet. App. 29 (1996) (date of claim is date of 
receipt of claim by VA, including any arm or branch thereof).

In the instant appeal, a rating decision of May 1996 granted 
service connection for PTSD, rated as 30 percent disabling, 
effective December 28, 1994.  The veteran did not appeal that 
decision, and it became final in all respects after one year.  
In March 1999, the RO increased the veteran's evaluation for 
his PTSD to 50 percent, effective from August 10, 1998.  

Upon review of the record, the Board notes that the claim 
received by the RO on August 10, 1998 was for a total 
disability rating and for an increased evaluation for a 
gastrointestinal disability.  The record reveals that on July 
27, 1998, the veteran's claim for a rating in excess of 30 
percent for PTSD was received at the RO in the form of a 
letter from his attorney in which it is stated that the 
veteran wished to contest a July 14, 1998 rating action which 
continued a 30 percent evaluation for PTSD.  A review of the 
record reveals that the aforementioned July 1998 rating 
action did not, in fact address the issue of PTSD, but rather 
granted service connection for an unrelated disability.  
Never-the-less, the communication reflects the veteran's 
contention that his PTSD had increased in severity and that 
an increased evaluation was requested.  This communication is 
thus construed as the veteran's claim for an increased 
evaluation for his service-connected PTSD.  

The Board's review shows that no medical evidence disclosing 
increased PTSD symptomatology was received between the May 
1996 rating decision and the date that the veteran filed a 
claim for a rating in excess of 30 percent for PTSD.  The 
first medical evidence demonstrating an increase in 
psychiatric disability due to service-connected PTSD was the 
September 1998 fee-basis report of private psychiatric 
evaluation of the veteran, and his rating was increased to 50 
percent based upon that report.  

As noted above, statutory and regulatory provisions specify 
that unless otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  Section 5110(b)(2) of title 38 of 
the United States Code specifically provides otherwise by 
indicating that, in cases involving a claim for an increased 
evaluation, the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability occurred if the claim is received within one year 
from such date.  See also 38 C.F.R. § 3.400(o)(2) (2004) 
(which provides that, if the claim is not received within one 
year from such date, the effective date is the date of 
receipt of claim); Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997) (holding that 38 C.F.R. § 3.400(o)(2) is applicable 
only where the increase in disability precedes the filing of 
the claim and the claim is received within one year of the 
increase).  Thus, determining whether an effective date 
assigned for an increased rating is proper under the law 
requires: (1) a determination of the date of the receipt of 
the claim for the increased rating; and (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 
511, 521 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2004); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).

Under 38 C.F.R. § 3.157(b)(1) (2004), an informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

Based on the evidence noted above, the Board finds that the 
date of the veteran's claim for an increased evaluation for 
PTSD is July 27, 1998.  There is no medical evidence that was 
associated with the claims file since the May 1996 rating 
action concerning PTSD until September 1998.  Thus, an 
effective date of July 27, 1998, the date of the receipt of 
the claim is warranted.  



Initial Evaluation for a Gastrointestinal Disorder to Include 
the Assignment of Separate Evaluations.  

The Evidence

In July 1998, the RO granted service connection for a 
gastrointestinal order, diarrhea, and assigned a 10 percent 
evaluation from May 1994 under DC 7399-7319.  This was based 
on service medical records which showed that he was treated 
for viral enteritis and for amoebic dysentery in service.  On 
VA examination in December 1997, he complained of diarrhea 3 
to 4 times a year in the past 29 years, and of blood in his 
stool in 1994.  An upper GI series done in November 1997 was 
noted to show a small hiatal hernia.  The veteran's weight 
was noted to have been stable at approximately 240 pounds for 
the past year.  He reported occasionally having nausea but 
that he does not vomit.  He reported having episodes of 
diarrhea with blood approximately 3 or 4 times per day.  He 
stated that he never had a fistula.  On examination, the 
examiner noted that the veteran did not appear to be 
malnourished.  He reported abdominal pain due to cramping 
from diarrhea 7 to 8 times per year, which lasts 3 to 10 
days.  No stool studies for ameba has been done.

In September 1998, the veteran underwent a VA examination.  
He reported having abdominal pain on and off with diarrhea 
which lasts from 2-3 days to 2-3 weeks.  He reported no 
history of nausea, vomiting, or diarrhea at present and no 
history of hemoptysis, weight loss or shortness of breath.  
Examination showed positive bowel sounds no mass and no 
tenderness.  Stools were negative and a barium enema was 
normal.  

On VA examination in August 1999, it was noted that the 
veteran's weight was stable for the past 6 months.  He has no 
vomiting or nausea.  He reported having constipation every 
few weeks which lasts for several days.   There was no known 
fistula.  He reported having a problem with hemorrhoids when 
constipated.  It was noted that the veteran was not 
malnourished and that there was no evidence of anemia.  He 
reported having abdominal pain prior to diarrhea. The 
diagnosis was, history of amebic dysentery in Vietnam  

On VA digestive examination in December 1999, it was noted 
that the veteran's medical records were reviewed.  The 
veteran gave a history of treatment for amoebic dysentery in 
Vietnam and that he had chronic diarrhea since with 
occasional episodes of dysentery.  He also reported having 
hemorrhoids which bled occasionally.  He noted having 
dyspepsia, abdominal cramps and heartburn.  He had no 
significant loss of weight or constitutional symptoms.  
Examination showed no evidence of inguinal or ventral hernia.  
Per rectal, stool was brown, OB positive and the prostate was 
1 percent enlarged.  The diagnosis was, chronic diarrhea GRD, 
small hiatal hernia, dyspepsia, irritable bowel syndrome and 
hemorrhoids.  

On VA general examination in December 1999, the veteran 
complained of diarrhea which is persistent since January 
1969.  Per rectal, stool was brown, OB positive and the 
prostate was 1 percent enlarged.  The pertinent diagnoses 
were: chronic diarrhea, GRD, small hiatal hernia, dyspepsia, 
irritable bowel syndrome and hemorrhoids.  

In March 2000, the RO recharacterized the veteran's 
disability as gastrointestinal disorder, diarrhea, 
gastroesophageal reflux disease, hiatal hernia, dyspepsia, 
irritable bowel syndrome, and continued the 10 percent 
evaluation under DC 7399-7319.  

In November 2002, the veteran underwent a VA tele-medical 
examination.  The examiner reviewed the claims file.  The 
veteran reported that he gets diarrhea 6 to 12 times a year 
lasting from 2-3 days to as long as two weeks.  He reported 
that he did not get constipation and denied vomiting.  He 
stated that he might get blood in the stools 4-5 times a 
year.  Examination showed that the veteran did not have any 
ulcer disease, and he denied any major weight loss or weight 
gain recently.  He showed no signs of anemia.  The diagnoses 
were: irritable bowel syndrome; small hiatal hernia; and 
gastroesophageal reflux disease.  

The veteran underwent a telemedicine examination by VA in 
March 2003.  The examiner noted that the claims file was not 
available, but that the VA outpatient record was available 
and the CPRS system was reviewed with the very adequate fund 
of information contained in a prior Comp and Pen note of 
November 4, 2002.  The veteran stated that on a monthly basis 
he will have at least 8 to 10 days of perfuse diarrhea per 
month.  He reported that his body weight was stable of the he 
past few years.  He denied having nausea or vomiting, but 
that he does have a painful burning sensation that occurs in 
the supra-pubic area 30 minutes before the urge to defecate.  
He reported that this occurs at least once a month and can 
last 1 and a half to two days.  He reported cramping just 
prior to defecation and burning of the rectum from the 
frequency of defecation and the subsequent clean-up required.  
He also reported having occasional weakness, lightheadedness 
and the feeling of "cotton mouth".  On visual examination, 
it was reported that the veteran appeared to be in no 
distress.  The diagnosis was, irritable bowel syndrome, 
diarrheal type.  

Discussion

The RO has evaluated the appellant's service-connected 
irritable bowel syndrome as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 
7319, a 10 percent rating is assigned for moderate irritable 
colon syndrome with frequent episodes of bowel disturbance 
and abdominal distress.  A 30 percent rating is in cases with 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  

Initially, in response to the veteran's argument that 
separate ratings should be assigned for his various 
gastrointestinal symptoms, the Board notes that there is no 
legal basis for providing separate ratings for the veteran's 
gastrointestinal disabilities.  Regulation prohibits this and 
permits but one rating for these conditions.  More 
specifically, according to 38 C.F.R. § 4.114, ratings under 
certain diagnostic codes for gastrointestinal conditions are 
not to be combined with each other; rather, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  

The veteran is currently assigned a 10 percent disability 
rating.  VA revised some of the codes in § 4.114 effective 
July 2, 2001, during the pendency of this appeal.  But there 
were no changes, substantive or otherwise, to Code 7319 in 
particular. So there is no issue of which version, new or 
old, applies and is more favorable.  See, e.g., VAOPGCPREC 7- 
2003 (Nov. 19, 2003).  

In order to assign an increased evaluation for the veteran's 
gastrointestinal disability, the evidence would have to show 
severe symptoms of diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
The words "slight," "moderate" and "severe" are not defined 
in the rating schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2003).  At no time during the appeal period are 
severe symptoms shown.  While the veteran's recitation of the 
frequency of his episodes has varied, the most frequent 
symptoms are noted as having 8 to 10 days of diarrhea a 
month.  He has denied having constipation or vomiting as well 
as any weight loss.  He has no signs of anemia.  This is not 
"constant distress" due to diarrhea such as to find that he 
has "severe" impairment under the applicable code.  His 
symptoms while moderate, are not shown to be severe.  In 
effect, there is nothing to show severe symptoms and constant 
abdominal distress.  Therefore, a rating beyond 10 percent is 
not warranted.  

The Board has considered other potentially applicable codes, 
and has found that an increased evaluation is not warranted.  
Pursuant to Code 7346, a 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.   38 C.F.R. § 4.114, Code 
7346.  A higher rating under Diagnostic Code 7323, ulcerative 
colitis, provides for a 30 percent rating where there are 
moderately severe symptoms with frequent exacerbations.  The 
requirements for an increased evaluation under these codes 
are not shown by the record.  As such a rating beyond 10 
percent is not warranted at any time during the appeal 
period.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation for PTSD beyond 50 percent is denied.  

An effective date of July 27, 1998 for the grant of an 
increased rating of 50 percent for PTSD is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  

An increased initial evaluation for gastrointestinal disorder 
with diarrhea, gastroesophageal reflux disease, hiatal 
hernia, dyspepsia, and irritable bowel syndrome is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


